TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-16-00775-CV


                                      In re Miguel Castillo


                                        R. H., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee



         FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY,
   NO. 15-FL-221, THE HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING


                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of R. H. The subject of this

proceeding is Miguel Castillo, appellant’s attorney.

               Appellant filed her notice of appeal on November 14, 2016, and her brief was due

January 3, 2017. On December 29, 2016, we ordered counsel to file appellant’s brief no later

than January 23, 2017. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Miguel Castillo shall appear in person before

this Court on Wednesday, February 22, 2017, at 9:00 a.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why he should not be held in contempt and have

sanctions imposed for his failure to obey our December 29, 2016 order. This order to show
cause will be withdrawn and Castillo will be relieved of his obligation to appear before this

Court as ordered above if the Clerk of this Court receives appellant’s brief on or before

February 21, 2017 at 12:00 p.m.

              It is ordered on February 1, 2017.



Before Chief Justice Rose, Justices Field and Bourland